Citation Nr: 0842142	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-19 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1966 to October 
1969, and from August 1973 to October 1977.  He also had 
service in the Naval Reserve from November 1977 to June 1982.

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision issued by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in St. Paul, Minnesota.

The veteran appeared before the undersigned Veterans Law 
Judge in May 2008 and delivered sworn testimony at the RO in 
St. Paul, Minnesota.  Evidence pertinent to the matter on 
appeal was received contemporaneously with the veteran's May 
2008 Board hearing.  The veteran has waived initial RO 
consideration of this evidence.


FINDING OF FACT

VA and private examiners have etiologically linked the 
veteran's Crohn's disease to his active military service.


CONCLUSION OF LAW

Crohn's disease was incurred in the veteran's active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision herein granting service 
connection for Crohn's disease, there is no prejudice to the 
veteran by the Board proceeding with the issue of entitlement 
to service connection for Crohn's disease at this time 
without further discussion or development with regard to VA's 
duties to notify and assist under the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

The veteran asserts that he began to have cramps and diarrhea 
about one year subsequent to coming on active duty in August 
1973.  He contends that his "nervous stomach" symptoms that 
he had during service are related to his Crohn's disease.  
The veteran's service medical records, including the 
September 1977 service separation examination, are silent as 
to any complaint of or treatment for any digestive or 
gastrointestinal disability.

A June 1981 private discharge record noted that the veteran 
was admitted for evaluation and treatment of the sudden onset 
of hematochezia occurring on the morning of admission.  The 
record noted that the veteran had complained of right lower 
quadrant cramps beginning in the fall of 1980.  The discharge 
diagnosis was Crohn's disease of the small bowel.  Naval 
Reserves records dated beginning in August 1981 reflect 
complaints and treatment related to Crohn's disease.

At a January 2006 VA examination, the veteran stated that he 
had had intermittent cramping, loose stools, and diarrhea 
since 1973 when he was on active duty.  Following an 
examination of the veteran, the January 2006 VA physician 
stated, in pertinent part, as follows:

[The veteran] had symptoms suggestive of 
Crohn's disease while he was in active 
duty in the service in 1973.  ...  
Unfortunately he has no definite 
documentation of this, but I have no 
reason to believe that he did not have 
these symptoms.  The natural history of 
Crohn's disease is that indeed it would 
have these symptoms associated with it.  
The veteran was found to have active 
Crohn's disease documented in 1980, 
November.  ...  He has a medical discharge 
from the [Naval Reserves] as a result of 
the Crohn's disease is my understanding.  
As a result of that, it would be my 
opinion that the veteran does have 
Crohn's disease; that it should be 
considered service connected as he had 
symptoms consistent with it in the 1970's 
and it was documented while he was in the 
[Naval Reserves] as well as in periods of 
active duty during that time.  It would 
be speculation to state that he did not 
have Crohn's disease prior to its 
diagnosis of 1980 as the veteran had 
clinical symptoms of these.

In a letter received in June 2006, the veteran's private 
physician essentially stated , in pertinent part, as follows:

...  as [the veteran] did not seek medical 
attention until 1980, what we know of the 
natural history of Crohn's disease is 
that it is a slow and indolent process.  
I would strongly suspect that his process 
did begin during the time period he was 
in the United States Navy.  Certainly, 
the symptoms he was describing during his 
time in the Navy would be consistent with 
early signs of Crohn's disease.

In statements dated in February 2008, the veteran's brother 
and sister essentially indicated that they remembered that 
the veteran had bowel problems when they would see him during 
his leave from active duty service in the Navy; the veteran 
had informed them at that time that he had a "nervous 
stomach."

The Board observes that lay statements may serve to support a 
claim for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the veteran and his brother and sister are competent to 
provide testimony concerning factual matters of which they 
have first hand knowledge (i.e., experiencing stomach 
problems during service or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).

The veteran, however, is not competent to say that his 
stomach problems are or were the result of Crohn's disease.  
The Board finds, however, that the veteran has provided a 
credible history of having had continuous stomach problems 
since his active duty service.  Based on the veteran's (and 
the other lay statements in the file) credible statements 
concerning his stomach problems during service, and based on 
the fact that both a private and VA physician have (upon 
review of the veteran's medical records) essentially linked 
the veteran's Crohn's disease to his military service, the 
Board finds that service connection for Crohn's disease is 
established.

In making this favorable decision, the Board has resolved 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Service connection for Crohn's disease is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


